                Case 5:21-cv-03075-VKD Document 1-5 Filed 04/27/21 Page 1 of 2

Press       Release
            Investor Relations
  View printer-friendly version                                                                   << Back
Equinix Innovates for the Future of Cloud-Based Solutions With Juniper Networks
  Juniper's High-Performance Routing Enables Equinix Cloud Exchange to Enable Virtual Cross Connect;
                          Boost Speed and Performance of Elastic Cloud Services
SUNNYVALE, CA, Oct 30, 2014 -- Juniper Networks today announced that Equinix a global
interconnection and data center company, has deployed Juniper Networks(R) MX Series 3D Universal
Edge Routers in 19 markets to support its Equinix Cloud Exchange(TM), an advanced interconnection
solution that enables seamless, on-demand and direct access to multiple cloud services and multiple
networks across the globe.
As enterprises move more and more applications into the cloud -- often hosting them with disparate
public cloud service providers -- they require a simple and central location to access and manage content.
Equinix leverages the Ethernet VPN capabilities of Juniper's MX Series routers to simplify cloud access,
creating private environments between cloud providers and their customers -- both present at Equinix
colocation data centers. Equinix plans to leverage Juniper's technologies to help customers address
escalating demands for mobility and virtualization within enterprise networks. Additionally, the MX Series
routers provide Equinix and its customers with access to software-deﬁned networking (SDN) and Network
Function Virtualization (NFV) architecture.
Equinix Cloud Exchange requires both the unique interconnection policies needed by its cloud service
provider partners and the ﬂexible infrastructure needed by the businesses that use these services.
Equinix chose Juniper's MX Series for the advanced architecture that separates control, management,
services and forwarding planes to provide maximum scale and intelligent service-delivery capabilities.
News Highlights
Juniper's MX Series routers enable Equinix to simplify cloud access, creating private environments
between cloud providers and their customers.
By leveraging the MX Series routers, Equinix can provide both the ﬂexible infrastructure and scalable
service that its customers require, as well as the unique interconnection policies required by its cloud
service provider partners.
Equinix selected the MX Series routers for its investment-protecting alignment with Juniper's SDN and
NFV strategy.
Supporting Quotes
"Enterprises need simple, scalable, direct access to services in order to build ﬂexible hybrid cloud
solutions. Equinix Cloud Exchange provides that, with the automated interconnection of cloud, network
and managed service providers with advanced service orchestration. Equinix is committed to innovating
for the future of cloud and Juniper's MX Series was the right solution to provide differentiated cloud
services to our customers." - Steve Smith, chief executive oﬃcer, Equinix
"Thousands of MX customers have validated the need for massive scaling and reduced complexity of
cloud-based services. The MX Series allows Cloud Builders like Equinix to remove the barriers that
currently hinder innovation, like manual provisioning, and the diﬃculty of managing multi-cloud
deployments. Juniper's High-IQ solution allows Equinix to automate operations and virtualize network
functions to enable agile service creation, reduce operations complexity and capture greater market
opportunities." - Shaygan Kheradpir, chief executive oﬃcer, Juniper Networks
Additional Resources
                  Case 5:21-cv-03075-VKD Document 1-5 Filed 04/27/21 Page 2 of 2
               Investor Relations
Juniper MX Series Ethernet Switches: http://www.juniper.net/us/en/products-services/routing/mx-series/
Juniper.net Community: www.juniper.net/community
Juniper on Twitter: https://twitter.com/Junipernetworks
Juniper on Facebook: http://www.facebook.com/JuniperNetworks
About Juniper Networks in Routing Juniper Networks was born from a willingness to challenge
conventional thinking. Our routing solutions are the result of some of the industry's most groundbreaking
innovations across every aspect of networking technology: in silicon, systems and software. They
continue to be the industry benchmark for performance, scale and rapid services deployment, giving
customers a competitive advantage as they set out to build the best networks on the planet.
About Juniper Networks Juniper Networks JNPR, +1.39% delivers innovation across routing, switching and
security. From the network core down to consumer devices, Juniper Networks' innovations in software,
silicon and systems transform the experience and economics of networking. Additional information can be
found at Juniper Networks (www.juniper.net) or connect with Juniper on Twitter and Facebook.
Juniper Networks and Junos are registered trademarks of Juniper Networks, Inc. in the United States and
other countries. The Juniper Networks and Junos logos are trademarks of Juniper Networks, Inc. All other
trademarks, service marks, registered trademarks, or registered service marks are the property of their
respective owners.
Statements in this press release concerning Juniper Networks' prospects, future products and
prospective beneﬁts to customers are forward-looking statements that involve a number of uncertainties
and risks. Actual results or events could differ materially from those anticipated in those forward-looking
statements as a result of certain factors, including delays in scheduled product availability, the company's
failure to accurately predict emerging technological trends, and other factors listed in Juniper Networks'
most recent reports on Form 10-K and 10-Q ﬁled with the Securities and Exchange Commission. All
statements made in this press release are made only as of the date of this press release. Juniper
Networks undertakes no obligation to update the information in this release in the event facts or
circumstances subsequently change after the date of this press release. Any future product, feature,
enhancement or related speciﬁcation that may be referenced in this press release are for information
purposes only, are subject to change at any time without notice and are not commitments to deliver any
future product, feature, enhancement or related speciﬁcation. The information contained in this press
release is intended to outline Juniper Networks' general product direction and should not be relied on in
making a purchasing decision.
Media Relations:
Corey Olfert
Juniper Networks
+1 408 936-6064
Colfert@juniper.net
